IN THE SUPREME COURT OF IOWA
                           No. 40 / 06-2046

                          Filed April 20, 2007

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

KEITH GLENN THOMPSON,

      Respondent.

________________________________________________________________________
      On review of the report of the Grievance Commission.



      Grievance Commission reports that respondent has committed

ethical misconduct and recommends a suspension from the practice of

law. LICENSE SUSPENDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.



      Keith Glenn Thompson, George, respondent, pro se.
                                      2

CADY, Justice.

        The Iowa Supreme Court Attorney Disciplinary Board (Board)

charged Keith G. Thompson with numerous violations of the Iowa Code

of Professional Responsibility for Lawyers. The Grievance Commission of

the Supreme Court of Iowa (Commission) found Thompson violated the

Iowa Code of Professional Responsibility for Lawyers. It recommended

Thompson be suspended from the practice of law for a period not less

than eighteen months. Upon our review, we find Thompson violated the

Iowa Code of Professional Responsibility for Lawyers, and we suspend his

license to practice law for an indefinite period of time, with no possibility

of reinstatement for nine months.

        I. Background Facts and Proceedings.

        Keith G. Thompson is an Iowa lawyer.       He has practiced law in

several communities in the state, and is currently located in George,

Iowa.

        In 2004, Thompson served as an assistant county attorney in

O’Brien County.       As a part of his duties, he prepared a juvenile

delinquency petition, motion for waiver of juvenile court jurisdiction and

order for hearing on the motion. He then signed the name of a district

court judge to the order for hearing, without knowledge or authorization

of the judge. Thompson filed the documents with the clerk of court, and

arranged to have copies served on the parties.

        Within a short period of time, the fabricated signature on the order

was discovered. Thompson was instructed by the judge whose signature

was forged to report the matter to the attorney disciplinary board. He

notified the Board by letter thirty-nine days later.

        Thompson has a history of prior discipline as an Iowa lawyer,

including prior conduct involving the alteration of a court document. In
                                        3

1989, he was admonished for correcting a typographical error on an

original document in a court file without authorization.           In 1997, he

received a public reprimand for accepting employment involving a

conflict of interest. In that matter, Thompson agreed to represent a party

in an action to modify the visitation provisions of a dissolution decree

after he had met and conferred with the current spouse of the other

party about the dispute. In 2005, he was suspended from the practice of

law   for   failing   to    comply   with   the   continuing   legal   education

requirements.

      Thompson also has an unspecified history of depression. He has

taken antidepressant medication in the past.

      II. Board’s Complaint.

      The Board charged Thompson with violating DR 1-102(A)(1), (4),

(5), and (6).     It alleged his conduct was dishonest and deceitful,

prejudicial to the administration of justice, and adversely reflected on his

fitness to practice law. Thompson eventually stipulated that his conduct

violated the Iowa Code of Professional Responsibility for Lawyers.           He

also acknowledged in a stipulation that the violation should result in a

suspension of his license to practice law for three months.

      The Commission found the Board established the violations.              It

recommended Thompson be suspended from the practice of law for

eighteen months.           It also recommended that any reinstatement be

conditioned on the submission of a mental health evaluation and the

successful completion of the ethics portion of the Iowa Bar Examination

(the Multistate Professional Responsibility Examination, or MPRE).

      III. Scope of Review.

      We review attorney disciplinary matters de novo. Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373, 375 (Iowa
                                      4

2002).     We give the findings of the Commission weight, but are not

bound by them. Id.

      IV. Violation.

      A lawyer who forges a signature on a court documents violates

DR 1-102(A)(4), (5), and (6). See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Rylaarsdam, 636 N.W.2d 90, 92–93 (Iowa 2000) (finding the

lawyer’s    “deceit   and   misrepresentation,”   which   included     forging

signatures on court documents, violated these rules and others). Forging

a signature involves dishonesty, fraud, deceit, and misrepresentation.

See DR 1-102(A)(4). It is prejudicial to the administration of justice. See

DR 1-102(A)(5). Finally, it adversely reflects on the fitness of a lawyer to

practice law. See DR 1-102(A)(6). Honesty is a fundamental, base line

requirement to the practice of law. Comm. on Prof’l Ethics & Conduct v.

Bauerle, 460 N.W.2d 452, 453 (Iowa 1990).

      V. Discipline.

      We focus on a variety of factors in determining the level of

discipline, including the nature of the underlying violation, need to deter,

public protection, protection of the reputation of the legal profession, and

the respondent’s fitness to practice law. Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Walters, 646 N.W.2d 111, 113–14 (Iowa 2002). We

consider both aggravating and mitigating circumstances.          Id.     Prior

disciplinary history can be an aggravating factor. See Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Lemanski, 606 N.W.2d 11, 14 (Iowa

2000). Ultimately, the particular facts in each case drive the resulting

discipline. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. McKittrick,

683 N.W.2d 554, 563 (Iowa 2004).

      Other Iowa lawyers have been disciplined in the past for forging

court documents. While the facts and circumstances of each of these
                                    5

prior cases are unique and involve other violations, they reveal the

seriousness of the conduct and the general range of discipline.        In

Rylaarsdam, an attorney forged the signature of an administrator of an

estate on several documents. 636 N.W.2d at 91.    He was suspended

from the practice of law for a period of not less than six months. Id. at

93.   In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Lesyshen, 585 N.W.2d 281, 286, 288 (Iowa 1998), an attorney who

falsely notarized a signature was suspended for a period not less than six

months.       In In re Rickabaugh, 661 N.W.2d 130, 133 (Iowa 2003), a

reciprocal disciplinary action, an attorney was suspended for three years

for conduct that included forgery of a judge’s signature on a fictitious

document. In a later case, the same attorney’s license was revoked after

committing forgery and other violations again.        Iowa Supreme Ct.

Attorney Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 382 (Iowa

2007). Numerous other cases demonstrate the seriousness of forging a

person’s signature.    See, e.g., Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Lyzenga, 619 N.W.2d 327, 331 (Iowa 2000) (“[W]e note that

Lyzenga’s felony forgery conviction . . . [is] alone sufficient reason to

suspend or revoke her license.”); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Hansel, 558 N.W.2d 186, 192 (Iowa 1997) (suspending

lawyer’s license for three years for conduct that included knowledge of a

forgery); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Clauss, 530
N.W.2d 453, 454 (Iowa 1995) (suspending lawyer’s license for three years

for conduct that included forging a signature and notarizing it). Clearly,

all forms of dishonesty and misrepresentation are serious violations, and

impact many of the factors used in determining the appropriateness of

discipline.    See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Grotewold, 642 N.W.2d 288, 294 (Iowa 2002) (“Considering the
                                        6

importance    of   honesty   to   our   profession,   we   have   stated   that

misrepresentation by a lawyer ‘constitutes a grave and serious breach of

professional ethics’ and generally results in ‘a lengthy suspension.’ ”

(Citation omitted.)).

      In this case, we identify two aggravating factors that impact the

imposition of discipline.     First, the forgery was a bold, clear and

calculated act of dishonesty. Unlike cases involving the forged signature

of a client where a lawyer may feel a false sense of justification as a

representative agent, it is hard to imagine how a lawyer could ever

possess even a momentary sense of justification in forging the signature

of a judge on a court order. See Iowa Supreme Ct. Attorney Disciplinary

Bd. v. Hall, 728 N.W.2d 383, ___ (Iowa 2007) (signing client’s name to a

bankruptcy petition).    Second, the history of discipline in this case

involves similar conduct. See Lemanski, 606 N.W.2d at 14 (noting the

similarity between a lawyer’s previous disciplined conduct and current

charge, and stating it “is a factor we consider in fixing the appropriate

discipline”); Comm. on Prof’l Ethics & Conduct v. Gill, 479 N.W.2d 303,

305–06 (Iowa 1991) (suspending a lawyer’s license for three months and

noting the lawyer had been publicly reprimanded for similar conduct in

the past).

      On the other hand, we find only one mitigating circumstance.

Generally, depression can be a mitigating factor in the imposition of

discipline.   However, depression cannot be fully understood as a

mitigating factor without evidence of the relationship between the

depression and the unethical conduct.        See Grotewold, 642 N.W.2d at

295 (“[T]he full extent of depression as a mitigating circumstance in the

imposition of discipline necessarily relates to the relationship between

the unethical conduct and the depression.”). In this case there was no
                                      7

evidence to establish a relationship between the depression and the

unethical conduct, or that the depression was otherwise a mitigating

factor. Id. at 297 (finding a relationship between lawyer’s depression and

his unethical conduct). However, “[a] mitigating factor is the attorney’s

recognition of some wrongdoing.” Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Tofflemire, 689 N.W.2d 83, 93 (Iowa 2004). Thompson self-

reported his conduct to the Board and stipulated to the Commission that

he violated our disciplinary rules.

      Under all the circumstances, we conclude Thompson should be

suspended from the practice of law for an indefinite period of time, with

no possibility of reinstatement for nine months. His conduct was serious

and fraudulent.     With his prior history of a similar violation, this

discipline comports with our prior cases.        This rationale supports the

recommendation of the Commission to condition any application for

reinstatement upon successful completion of the MPRE.

      VI. Conclusion.

      We   suspend    Thompson’s      license    to   practice   law   in   Iowa

indefinitely, with no possibility of reinstatement for a period of nine

months from the filing of this opinion.         In addition, Thompson must

successfully complete the MPRE prior to reinstatement. See Iowa Ct. R.

31.3(2) (requiring a scaled score of at least 80 for admission to the bar).

The suspension imposed applies to all facets of the practice of law as

provided by Iowa Court Rule 35.12(3), and requires notification to clients

as provided in Iowa Court Rule 35.21. The costs of these proceedings are

taxed against Thompson pursuant to Iowa Court Rule 35.25(1).

      LICENSE SUSPENDED.

      All justices concur except Streit, J., who takes no part.